Citation Nr: 0838995	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  01-09 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for a low 
back pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2008, at which time the issue of the 
veteran's entitlement to an increased (compensable) rating 
for a low back syndrome was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to permit the 
AMC to furnish notice to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA), to include notice 
regarding the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (specific notice requirements involving 
claims for increased ratings).  It is noted, parenthetically, 
that by its April 2008 action, the Board also denied 
entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine, as secondary to 
service-connected residuals of fractures of the left tibia 
and fibula, with shortening of the left lower extremity, 
and/or his service-connected low back syndrome, and, to that 
extent, such matter is not herein further discussed. 


                                               FINDINGS OF 
FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's service-connected low back disability, 
diagnosed as mechanical low back pain and low back pain 
syndrome decades ago, does not include arthritis or 
degenerative disc disease, to include bulging and herniated 
nucleus pulposes of the thoracic or lumbosacral spine; it is 
not productive of any functional impairment.  

                                              CONCLUSION OF 
LAW

The criteria for a compensable rating for low back pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); Diagnostic Code 5237 
(2008). 


                       REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 and May 2008 letters sent to the veteran by the 
AMC adequately apprised him of most of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The VCAA letters noted above disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The Board thus finds that the veteran was 
effectively informed of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, with respect to the criteria for rating a low 
back disability in effect prior to September 26, 2003 (date 
of revision of applicable rating criteria) the VCAA letters 
of record do not contain all of the level of specificity set 
forth in Vazquez-Flores despite the Board's remand order.  
While the current criteria for rating diseases of the spine 
was provided in a VCAA letter as ordered by the Board in its 
remand, the criteria in effect prior to September 26, 2003 
(but applicable here as explained below) were not furnished 
in the most recent VCAA letter as ordered by the Board.  
However, as explained in more detail below, service 
connection is not in effect for degenerative disc disease so 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 26, 2003) is not applicable, which only leaves 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (which merely refers 
to slight limitation of motion of the lumbar spine warranting 
a 10 percent rating and higher ratings for more significant 
limitation of motion) and Diagnostic Code 5295, which was 
provided in the July 2008 supplemental statement of the case.  
As explained below, the presumed error raised by the failure 
to include all of the "old" rating criteria in a letter is 
rebutted.

The May 2008 letter informed the veteran to tell VA or give 
statements from employers as to job performance, lost time, 
or other information regarding how the veteran's condition 
affects the ability to work and statements discussing the 
veteran's symptoms from people who have witnessed how they 
affect the veteran.   The letter provided, therefore, 
specific examples of the evidence that was necessary and the 
veteran has indicated an awareness of the necessity to show 
how the disability has effected his employment and daily 
life.  Significantly, the Court noted in Vazquez-Flores that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative demonstrating 
an awareness of what was necessary to substantiate his or her 
claim."  Id., at 48-49, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Based on the May 2008 letter and the 
demonstration of actual knowledge, the Board finds that the 
first and fourth requirements of Vazquez-Flores are 
substantially satisfied.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable, and no 
further analysis in that regard is necessary.

In reviewing the record, the Board further notes that this 
case has been remanded twice since the Court ordered 
appellate adjudication of the claim for a compensable rating 
in November 2006 on the basis that the veteran submitted a 
timely notice of disagreement to an RO decision denying a 
compensable rating for his service-connected low back pain 
syndrome in September 2000 or more than 8 years ago.   The 
veteran has repeatedly requested the Board to issue a 
decision on this matter, to include in July 2008 after the 
Board's most recent remand.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such timely notice.   The RO provided 
Dingess notice and readjudicated this claim in the July 2008 
SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
With respect to the belated Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  The Board is cognizant of Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  In this case, timely rating 
notice would not have operated to alter the outcome because 
evidence establishing that the criteria for a compensable 
rating for low back pain syndrome is lacking.  See Sanders, 
487 F.3d at 887 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  The 
Board cannot conclude that the defect in timing of Dingess 
notice affected the essential fairness of the adjudication.

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  

In this case, the veteran's SMRs and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained. The Board notes 
that medical opinions were obtained in February 2001, April 
2005, and May 2007, which provided findings that are adequate 
for rating purposes and opinions that allow for 
distinguishing functional impairment due to nonservice-
connected disability from service-connected low back 
disability.  These examinations were thorough in nature and 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 C.F.R. §§ 3.326, 3.327 
(2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

As noted, subsequent to the veteran filing his September 2000 
claim, the criteria for evaluating spine disorders have been 
substantially revised.  With respect to the changes in the 
criteria for the rating of the spine, the Board notes that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected low back pain syndrome under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3- 
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Since the filing of the veteran's claim, the criteria for 
rating spine disorders have been substantially revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  All Diagnostic Codes discussed are 
located in 38 C.F.R. § 4.71a.

The diagnostic codes in effect prior to September 26, 2003 
(but applicable here as the veteran filed his claim prior to 
that date) include Diagnostic Code 5288 provided rating 
criteria for ankylosis of the dorsal spine; and Diagnostic 
Code 5289 provided rating criteria for ankylosis of the 
lumbar spine.

Under Diagnostic Code 5291, slight limitation of the dorsal 
(thoracic) spine warrants a 10 percent rating, moderate 
limitation a 20 percent rating, and severe limitation a 30 
percent rating.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion is rated 20 percent, whereas a 40 
percent evaluation contemplates severe limitation of motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were amended twice in September 2002 and again in September 
26, 2003.  However, as noted above, service connection is not 
in effect for degenerative disc disease or intervertebral 
disc syndrome.  Accordingly, the provisions of Diagnostic 
Code 5293 in effect prior to September 26, 2003 (and since 
that date) are not applicable.

Under the former criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a 10 percent evaluation contemplated 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  A claim will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).

The regulations also provide that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

III. Analysis

a. Factual Background

Service medical records show the veteran sustained fractures 
to the left tibia and fibula in April 1979.  Records dated in 
April 1982 show he complained of a history of low back pain 
for three years.  The examiner's diagnoses included chronic 
mechanical low back pain.  An August 1982 report noted he 
complained of a history of low back pain that began during 
his first period of active service prior to his discharge in 
December 1980.  He described the pain as dull.  It was noted 
he complained of pain ranging from the L5-S1 area without 
tingling or numbness. Range of motion was fair.  A 
neurological examination was within normal limits. The 
examiner stated that on bending over the veteran described 
nonspecific pain in the paraspinous muscle in the L5 area.  
There was no evidence of pinpoint tenderness.  Straight leg 
raise testing was "okay", bilaterally.  Deep tendon reflexes 
were normal.  The examiner's impression was low back pain of 
unknown etiology, likely not a disc problem.  A December 1982 
examination revealed a normal clinical evaluation of the 
spine.

VA medical records dated in July 1986 noted that the veteran 
reported a medical history including a back injury in 1985.  
No additional comments or observations concerning a back 
disorder were provided.

VA examination in September 1986 noted the veteran walked 
with a slight limp favoring the left leg.  Range of motion 
studies revealed flexion to 95 degrees, backward extension to 
35 degrees, and lateral flexion to 40 degrees.  The veteran 
complained of lower back pain secondary to his leg disorder.  
Leg raising was to 60 degrees.  In the upright standing 
position there was slight tenderness in the upper lumbar 
area.  The diagnoses included status post left leg fracture 
with residual pain and thickening at the junction of the 
lower third with the upper third and secondary chronic low 
back syndrome.

X-ray examination reports dated in September 1986 revealed 
old, well-healed fractures to the mid distal shafts of the 
left tibia and fibula.  There was a small amount of lateral 
displacement of the distal fragments, but there was otherwise 
good position and alignment.  The lumbosacral spine was 
normal in appearance without evidence of fractures, arthritic 
changes, or disc space narrowing.

Private hospital records dated in December 1999 show magnetic 
resonance imaging (MRI) revealed L4-5 posterior-left disc 
extrusion with mild caudal migration of extruded material 
opposite the dorsal-left aspect of the L5 vertebra causing a 
pronounced displacement/deformity of the left L5 root origin. 
There was also mild or chronic spondylosis at L5-S1, a 
disease that did not appreciably affect the neural elements, 
and a T8-9 posterior-left disc protrusion with a slight, 
chronic effect on the adjacent thoracic cord.

VA medical records dated in June 2000 show the veteran 
complained of intermittent low back pain of several years' 
duration.  The examiner noted tenderness to the left 
lumbosacral area without evidence of spasm.  Range of motion 
was decreased five to ten degrees and straight leg raise 
testing was positive.  The diagnoses included degenerative 
disc disease, herniated nucleus pulposus, and sciatica.  In 
July 2000, a "new complaint" was noted of posterior neck pain 
and trapezius pain with pain and numbness radiating into the 
left arm and hand and involving the 4th and 5th fingers. The 
diagnoses included radiculopathies as described and rule out 
disc disease.

On VA examination in August 2000, the veteran complained of 
worsening back symptoms with left leg weakness and radiating 
left extremity pain.  Physical examination revealed flexion 
of only 15 degrees and extension of 10 degrees.  There was 
tenderness to palpation in the paraspinal region, mostly on 
the right. Straight leg raise testing was positive on the 
left.  X-rays of the lumbar spine revealed mild 
retrolisthesis of L4 and L5 with narrowing of the L4-L5 
foramen.  The examiner's impression was L4 nerve root 
compression, possible herniated nucleus pulposus on the left.  
It was noted that because the veteran's symptoms had 
significantly worsened and now required the use of a cane his 
request for an increase was considered to be justified.

VA treatment records include MRI scan findings dated in 
August 2000 revealing a left para-central disc protrusion at 
L4-5 narrowing the left lateral recess and placing the L5 
nerve root at risk.  An October 2000 report noted the veteran 
had a herniated disc in the lumbar area.  Records show the 
veteran underwent a left L4-5 microdiscectomy in November 
2000.  The operation report noted a history of chronic low 
back pain and an acute exacerbation of back pain a year 
earlier after an injury.  It was noted his pain was 
increasingly associated with left lower extremity thigh and 
calf pain extending to the dorsum of the left foot.

In November 2000 correspondence, the veteran asserted that 
his herniated disc in the lumbar area (and C-7 disc bulge) 
was the result of his service-connected left leg disability.  
He stated his prior fracture had never fused properly and 
that a 1/2 inch shortening of the leg caused uneven balance 
of the body resulting in his disc disorder.  He reiterated 
this claim in subsequent statements in support of the claim.

On VA spine disorder examination in February 2001, the 
veteran asserted that malalignment and shortening of the left 
leg had caused low back and cervical spine difficulties, 
which he claimed began mainly in 1983.  He reported he had 
been employed as a truck driver until 1999, but had 
terminated that employment because of low back and cervical 
spine problems.  It was noted the veteran was two months post 
low back surgery and that a significant examination could not 
be conducted. The examiner noted there was no evidence of 
pain over the left tibia and fibula fracture.  There was no 
gross angulation seen and accurate leg measurements could not 
be obtained because the veteran was unable to straighten the 
leg.  X-rays of the left leg revealed healing of the previous 
fracture with good alignment and probably a slight shortening 
of 1/4 inch and some mild offset of the bones.  The examiner 
opined that the veteran's fracture of the distal tibia and 
fibula was not directly related to his lumbosacral (and 
cervical) spinal disc problems.  It was the examiner's 
opinion that "one could get a temporary back strain with 
walking abnormally from a leg injury but [he saw] no sign of 
malalignment of [the veteran's] tibia and fibula so [he could 
not] directly attribute this to his trouble that came upon 
him later after he was discharged from the service in 1983."

In a July 2001 correspondence, the veteran stated that he had 
severe pain to the lower back and that he had been walking 
sideways since his leg was broken during service.  He 
asserted the bones had not fused properly and that his leg 
was 1/4 inch shorter and was causing all of his other 
problems.

An August 2001 MRI scan revealed a large disc herniation at 
L4-5 impinging on the exiting L5 nerve root on the left.  In 
September 2001, a left L4-5 microdiscectomy was redone 
because of a recurrent herniated disc.  A November 2001 
kinesiotherapy consultation report notes 1/2 inch heel lifts 
were to be mailed to the veteran.

The veteran reiterated his claim in a November 2001 
correspondence to his congressional representative.  He also 
stated that his VA medical care provider had given him a shoe 
insert to see if it would relieve the problems to his spine.

VA treatment records dated in January 2002 noted the veteran 
had a history of old left leg fracture with shortening of the 
left leg causing chronic lumbar strain and degenerative disc 
disease.

March 2002 VA treatment records indicate that the veteran was 
given an insole lift.

April 2002 VA treatment records indicate that the veteran 
complained that the heel lift caused increased pain in his 
lower back and "collapsing" of his left knee.  The assessment 
was weakness of the left lower extremity ankle musculature.

A May 2002 SSA determination found the veteran had no 
significant gainful activity since December 7, 1999, his 
alleged date of onset.  It was noted he had severe 
impairments under SSA law, including degenerative disc 
disease and recurrent herniated lumbar disc status post 
laminectomy times two.  He also had a half-inch leg length 
discrepancy secondary to remote fracture requiring a cane for 
ambulation.

VA mental health clinic reports dated in September 2002 noted 
the veteran was seen for follow up for his chronic pain, 
diabetes mellitus, and directly associated depression and 
anxiety.  It was noted his severe back pain was exacerbated 
by the misaligned closed reduction of a left leg fracture 
that resulted in a shortening of the leg and chronic back 
pain.

At his personal hearing in October 2002, the veteran 
testified that he had experienced low back problems since 
service and that his herniated discs of the cervical and 
lumbar spine were a result of leg shortening due to his 
service- connected fracture of the left tibia and fibula.  He 
stated his primary care VA physician believed his shortened 
left leg caused his disc disease.  He also noted that during 
service he had been warned that he would probably have future 
back problems.  He stated that he had been having back and 
neck problems, but that he did not begin receiving VA 
treatment for these disorders until 1999.  The veteran 
further testified that he worked at a chicken processing 
plant from 1995 to 1998, drove long haul and short haul 
trucks from 1998 to 1999, and that prior to 1995 he performed 
general labor.  He stated he had incurred no occupational-
related injuries.

A July 2004 VA mental health clinic report indicates that the 
veteran was using a cane and complained of chronic pain.

September 2004 VA treatment notes indicate that the veteran 
reported having last worked in 2000 "because of back problems 
(two surgeries)."  He gave a history of having a diskectomy 
in November 2000 "with good relief but recurrent symptoms," 
which necessitated another diskectomy in September 2001.

November 2004 VA treatment notes indicate that the veteran 
reported breaking his tibia and fibia while playing 
basketball in service.  He indicated that the fracture was 
not set properly, which resulted in one leg being shorter 
than the other.  The assessment was depressed mood and 
anxiety secondary to pain and associated problems.

The veteran's friend, R.A.M., indicated in a March 2005 
letter that she noticed that the veteran walked with a stoop 
and dragged his left leg when walking with a cane, which 
appeared painful to her.

Another friend of the veteran's, B.G.G., offered a letter in 
March 2005, attesting to the fact that sometimes the veteran 
is in so much pain that he cannot get out of bed. She further 
stated that he walks with a cane.

In March 2005, the veteran's friend N.A.J. submitted a letter 
describing his unsteady gait and facial features when he 
walks.  She further stated that he appears to be in pain 
constantly, and that the pain interferes with his sleep and 
ability to sit for long periods of time.

Also in March 2005, the veteran's friend J.A.F. indicated 
that the veteran had started walking with a cane "in recent 
years."

An April 2005 VA examination report summarized the evidence 
of record and noted that physical examination of the left 
lower extremity revealed no evidence of obvious deformity.  
The examiner stated that no more than a quarter of an inch of 
left leg shortening was appreciated and that it was difficult 
to appreciate the slight length discrepancy.  There was no 
evidence of malunion, nonunion, loose motion, or false joint 
and no evidence of tenderness, drainage, edema, painful 
motion, weakness, redness, or heat.  Measurements at the 
lateral joint space of the knees to each medial malleolus 
were 19 inches on the right and 18 3/4 inches on the left.  
It was noted the veteran denied any injury to the lumbar or 
cervical spines and specifically denied having ever been 
involved in a workers' compensation claim.

The examiner's assessment included evidence of lumbar spine 
disease, status post two surgical procedures for left L4-L5 
microdiscectomy and a left L4-L5 herniated nucleus pulposus.  
It was noted that the veteran had a left lower extremity 
injury in 1979, but was able to ambulate for several years 
afterward without difficulty and did not require use of a 
cane until 1999.  There was no evidence of degenerative disc 
disease prior to 1999.  The examiner opined, in pertinent 
part, that the veteran's lumbar disc disease was not directly 
related to service and that "[s]pecifically, the veteran's 
postoperative residuals of a microdiscectomy on the L4-L5 are 
not related to service, to include the in-service low back 
pain."  The rationale for that opinion was that evidence of 
disc disease or symptoms related to the spine disc disease 
were not found until 1999 and that imaging studies performed 
prior to 1999 revealed no evidence of lumbar spine disease.

The examiner further found that the veteran's lumbar disc 
disease was "not caused by and/or aggravated by the service-
connected residual of fracture at the left tibia and fibula 
with shortening of the left lower extremity and/or low back 
pain syndrome."  The rationale for that opinion was that he 
did not require a cane for ambulation until 1999 and that he 
was able to maintain employment for several years after his 
1979 injury.  It was also noted that the veteran had only 
mild shortening of the left lower extremity compared to the 
right and that he had reported no real improvement of 
symptoms upon use of a shoe lift in November 2001.  The 
examiner stated that it would only be with speculation that 
the veteran's low back pain syndrome from 1982 could be 
related to his current cervical and lumbar spine 
disabilities.

In an April 2005 correspondence, the veteran stated that he 
took medication on a daily basis for his upper back pain.

In November 2005, the veteran complained of having fallen 
twice within the previous six months.

October 2006 VA treatment notes indicate that the veteran 
requested a back brace.

In a May 2007 addendum to the April 2005 report, the same 
examiner again reviewed the claims file and stated that 
"there is no new objective material evidence that has been 
added to the claims folder (since the April 2005 examination) 
that would cause me to render different opinions than those 
rendered 4/4/05." Specifically, she determined that "the 
veteran's herniated and bulging discs of the cervical and 
lumbar spine are not caused by or directly related to 
service, to include in-service low back pain."  The rationale 
for that opinion was that evidence of disc disease or 
symptoms related to the spine disc disease were not found 
until 1999. Imaging studies performed prior to 1999 also 
revealed no evidence of lumbar spine disease.  The doctor 
further concluded that "the veteran's herniated and bulging 
discs of the cervical and lumbar spine were not caused by, or 
aggravated by, the service-connected residuals of the 
fracture of the left tibia and fibula with shortening of the 
left lower extremity and/or the veteran's service-connected 
low back pain syndrome."  The rationale for that opinion was 
that the veteran did not require a cane for ambulation until 
1999 and that he was able to maintain employment for several 
years after his 1979 injury.

In January 2008, a VA doctor submitted a letter "on behalf of 
[the] veteran's appeal for increase in service connected 
disability rating."  The doctor summarized the veteran's 
surgical history and pertinent medical findings and made the 
following statement: "Patient complains of chronic low back 
pain, max intensity of '8', with freq radiation of pain into 
left leg. Pain aggravated by walking, standing, sitting for 
over 30 minutes, bending, stooping, lifting.  Veteran 
requires chronic pain management with opioid pain medicine. 
Patient disabled by chronic low back pain, antalgic lopside 
gait, and is totally disabled for employment."

b. Discussion

The Board determines that the preponderance of the evidence 
is against the claim for an increased (compensable) rating 
for the veteran's service-connected low back pain syndrome.  

The service medical records show that chronic mechanical low 
back pain was diagnosed during the veteran's second period of 
active duty.  A history of low back pain that began during 
his first period of service was noted but a neurological 
examination was within normal limits and it was determined 
that it was not likely a disc problem.  A December 1982 
separation from service examination revealed a normal 
clinical evaluation of the spine.  A post-service September 
1986 clinical examination included a notation of back pain 
but an X-ray examination at that time was normal.  The 
earliest post-service medical or X-ray evidence of a back 
disability is dated in December 1999, almost 17 years after 
service.  Medical and X-ray evidence dated from that time 
confirm herniated and budging discs of the lumbar spine with 
significant functional impairment of the back.  

With respect to the claim for a compensable rating for the 
veteran's service-connected low back pain syndrome, the 
threshold question presented is whether the veteran's current 
pathology of the lumbar spine with limitation of motion and 
other functional impairment is part of his service-connected 
low back disability.  It is pertinent to note that, with 
respect to any nonservice-connected back disability that may 
be present, the Court of Appeals for Veterans Claims has held 
that under the duty to assist, where there are service-
connected and nonservice-connected disabilities affecting the 
same bodily part or system, medical evidence is required to 
permit the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here disc injury and disease of the lumbar spine) from any 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim.  As such, unless a VA 
examiner, based on his or her review of the record, concludes 
that some of the veteran's back symptoms are unrelated to his 
service- connected low back pain syndrome, those symptoms 
that cannot be distinguished from his service-connected 
disorder must be considered in the evaluation of this 
disability.  Id. at 182.

In addition to the normal December 1982 service separation 
and September 1986 examinations noted above, pathology of the 
lumbar spine is not apparent until many years post-service.  
In a decision issued in April 2008, the Board concluded that 
the veteran's herniated and bulging discs of the lumbar spine 
were not proximately due to or the result of his service-
connected residuals of fracture(s) of the left leg.  As noted 
in that decision, a VA physician who examined the veteran in 
April 2005 concluded, in pertinent part, that the veteran's 
lumbar disc disease was not directly related to service and 
that "[s]pecifically, the veteran's postoperative residuals 
of a microdiscectomy on the L4-L5 are not related to service, 
to include the in-service low back pain."  The rationale for 
that opinion was that evidence of disc disease or symptoms 
related to the spine disc disease were not found until 1999 
and that imaging studies performed prior to 1999 revealed no 
evidence of lumbar spine disease.  The same physician 
reiterated that opinion in a May 2007 addendum to the April 
2005 opinion.  The physician again concluded, in pertinent 
part, that "the veteran's herniated and bulging discs of the 
lumbar spine are not caused by or directly related to 
service, to include in-service low back pain."  The same 
rationale for that opinion was provided: evidence of disc 
disease or symptoms related to the spine disc disease was not 
found until 1999.  It was further noted that imaging studies 
performed prior to 1999 revealed no evidence of lumbar spine 
disease.  The doctor also concluded that "the veteran's 
herniated and bulging discs of the lumbar spine were not 
caused or aggravated by his service-connected low back pain 
syndrome."  The rationale for that latter opinion was that 
the veteran did not require a cane for ambulation until 1999 
and that he was able to maintain employment for several years 
after his 1979 injury.  The Board also notes that, after 
reviewing the voluminous out-patient clinic records in the 
claims file, it is apparent that the veteran's back was 
asymptomatic for many years after the September 1986 VA 
examination.  A VA medical record dated in June 2000 shows 
that the veteran complained of intermittent low back pain for 
several years.  (Emphasis added.)  It is also apparent that 
the veteran sustained post-service back injuries.  In any 
event, the overwhelming preponderance of the treatment 
records in the claims file shows that the veteran's current 
back symptoms and functional impairment, to include pain and 
limitation of motion of the lumbar spine, are due to his 
nonservice-connected disc disease versus his service-
connected low back pain syndrome.

The Board has considered the veteran's assertions that his 
service-connected low back pain syndrome is symptomatic and 
results in functional impairment.  It is undisputed that a 
lay person is competent to offer evidence as to facts within 
his personal knowledge, such as describing a limp or symptoms 
such as pain.  See Barr v. Nicholson, 21 Vet App 303 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, determining the degree of disability 
attributable to his service-connected low back pain syndrome 
as opposed to his nonservice-connected disc disease of the 
lumbar spine.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions in this regard have 
no probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected low back pain syndrome have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 
supra.

                                                             
                                                              
ORDER

A compensable rating for the veteran's service-connected low 
back pain syndrome is denied.


                    
______________________________________________ 
                                                         R. 
F. WILLIAMS 
                                   Veterans Law Judge, Board 
of Veterans' Appeals









